838 F.2d 468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Allen TURNER, Plaintiff-Appellant,v.D.A. GARRAGHTY, Warden, et al., R.T. Shurling, AssistantWarden, et al., S.V. Pruett, Assistant Warden, etal., Defendants-Appellees.
No. 87-6115.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Jan. 26, 1988.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 85-197-N).
David Allen Turner, appellant pro se.
Alan Katz, Office of Attorney General, for appellees.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument and dismiss the appeal on the reasoning of the district court.  Turner v. Garraghty, C/A No. 85-197-N (E.D.Va. May 28, 1987).


2
DISMISSED.